Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 7, 2019

                                     No. 04-19-00614-CV

                   IN THE INTEREST OF BABY GIRL RODRIGUEZ,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01873
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       Appellant has filed a motion for a seven-day extension of time to file a brief. We grant
the motion and order appellant’s brief filed by November 13, 2019.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court